                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                        SOUTHEASTERN DIVISION

ZACHARY CLAMPITT,                         )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )           No. 1:21-CV-0099 AGF
                                          )
BILL STANGE,                              )
                                          )
              Respondent.                 )

                        MEMORANDUM AND ORDER

      Petitioner moves for leave to proceed in forma pauperis in this action brought

pursuant to 28 U.S.C. § 2254. Upon review of the financial information the Court

has determined that petitioner is unable to pay the filing fee. See 28 U.S.C. § 1915.

The motion will therefore be granted.

      Accordingly,

      IT IS HEREBY ORDERED petitioner’s motion for leave to proceed in

forma pauperis [ECF No. 2] is GRANTED.

      Dated this 8th day of July, 2021.



                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE
